Citation Nr: 9912226	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-01 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, other than post traumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Guillermo Santiago, M.D.; Jose Arturo Juarbe-Ortiz, M.D.



ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from March 
1951 to April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision denied the 
veteran's attempt to reopen his claim for service connection 
for a psychiatric disorder.  

The case was previously before the Board in November 1995, 
when it was remanded for additional development.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  

In August 1998 a hearing was held before a RO hearing 
officer.  The evidence presented consisted of a psychiatrist 
testifying that the veteran had PTSD.  Subsequently, the 
hearing officer adjudicated the issue as "new and material 
evidence to reopen claim for service connection for a 
neuropsychiatric disorder to include post traumatic stress 
disorder."  While the hearing officer indicated that the 
decision was one dealing with new and material evidence, a 
close reading of the reasons and bases in the decision 
indicates that the issue of service connection for PTSD was 
decided on the merits.  The supplemental statement of the 
case included the issue of PTSD with the more general issue 
of psychiatric disorder and indicated that new and material 
evidence had not been submitted.  This characterization of 
the issues was incorrect.  The issue of entitlement to 
service connection to PTSD is separate and distinct from the 
more general issue of service connection for a psychiatric 
disorder.  While it is a fact that PTSD is a psychiatric 
disorder, VA regulations provide specific guidance with 
respect to the issue of service connection for PTSD.  
38 C.F.R. § 3.304(f) (1998).  Upon review of the claims file 
it is clear that the issue of entitlement to service 
connection for PTSD was never adjudicated prior to the 
January 1997 hearing officer decision.  The issue should have 
been listed separately and notice given so that the veteran 
could have appealed this issue if he so desired.  
Nevertheless, the Board notes that the veteran has presented 
arguments related to service connection for PTSD at two 
hearings and in written correspondence.  As such, the Board 
has recharacterized the issues as noted on the title page 
above.  To remand the case for another statement of the case 
to be issued would needlessly delay the case.  Moreover, in 
view of the Board decision below the veteran is not 
prejudiced by the Board's addressing the issue of service 
connection for PTSD at this time.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The Board denied service connection for a psychiatric 
disorder other than PTSD  in November 1983.  

3.  No competent medical evidence establishing a relationship 
between a psychiatric disorder other than PTSD and the 
veteran's active military service has been received since the 
November 1983 Board decision.  

4.  The evidence received since the November 1983 Board 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

5.  The veteran's service personnel records reveal that he 
was wounded in action in Korea and received a Purple Heart 
medal.

6.  The veteran engaged in combat with the enemy.

7.  Private medical evidence provided by two psychiatrists 
reveal diagnoses of PTSD and relate the disorder to the 
veteran's combat service.


CONCLUSIONS OF LAW

1.  The November 1983 decision of the Board denying service 
connection for a psychiatric disorder other than PTSD is 
final.  38 U.S.C.A. § 7104(b) (West 1991).

2.  Evidence received since the November 1983 Board decision 
denying service connection for a psychiatric disorder other 
than PTSD is not new and material, and the veteran's claim 
for service connection for a psychiatric disorder other than 
PTSD has not been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

3.  Post traumatic stress disorder was incurred in active 
military service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f), (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, (West 1991).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Recent court decisions have impacted the manner in which VA 
is to review claims involving submission of "new and 
material evidence."  Specifically, in the case of Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court 
of Appeals for the Federal Circuit (hereinafter "Federal 
Circuit") held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the Court impermissibly ignored the definition of 
"material evidence" adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.

Thus, the legal standard that remains valid is the standard 
established in 38 C.F.R. § 3.156 which states:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1998).  

On this point, the Court has recently stated that a review of 
the claim under the more flexible Hodge standard accords the 
appellant a less stringent "new and material" evidence 
threshold to overcome.  See Fossie v. West, 12 Vet. App. 1 
(1998).

To determine whether new and material evidence has been 
presented or secured to reopen a claim, a two-step analysis 
must be conducted.  Evans, at 283; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  "First, it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material when 'the 
credibility of the [new] evidence' is presumed. . . .  
Second, if the evidence is new and material," the claim must 
be reopened and the former disposition reviewed based on all 
the evidence of record to determine the outcome of the claim 
on the merits.  Evans, at 283 (citations omitted); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Duran v. Brown, 
7 Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Again we note that VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1998).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at the 
time of the last final disallowance of the claim and is not 
merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the issue at hand."  Evans, 9 Vet. 
App. at 283.  Evidence is "probative" when it "tend[s] to 
prove, or actually prov[es] an issue."  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 
1203 (6TH ED. 1990).  Determining what the "issue at hand" 
in a case is depends on the specified basis or bases for the 
last disallowance of the claim.  Evans, 9 Vet. App. at 284.  
If such evidence is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim," then the claim must be reopened.  Hodge v. West, 155 
F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Determining what the "issue at hand" in a case is depends 
on the evidence that was before the Board when it last denied 
the claim and the reasons for its denial.  See Colvin, 1 Vet. 
App. at 174 (Material evidence is relevant to and probative 
of the issue at hand).  In this case, the Board denied 
service connection for a psychiatric disorder in a November 
1983.  The Board decision became final.  38 U.S.C.A. 
§ 7104(b) (West 1991).  The "issue at hand" in this case is 
whether a psychiatric disorder, other than PTSD, was incurred 
during the veteran's active military service.  In order for 
the veteran's claim to be reopened, evidence must have been 
presented, or secured, since the November 1983 Board decision 
on the merits which is relevant to, and probative of, this 
issue.

The evidence of record at the time of the November 1983 Board 
decision which was relevant to the veteran's claim for 
service connection for a psychiatric disorder, other than 
PTSD was:  The veteran's service medical records and a March 
1979 private medical treatment record. 

The veteran's service medical records appear to be complete.  
There is no indication in any of the service medical records 
of any complaints, or diagnosis, of any psychiatric disorder 
during active service.  On the April 1953 separation 
examination report the veteran's psychiatric evaluation was 
normal with no abnormality noted by the examining physician. 

The March 1979 private medical treatment record merely 
indicated that the veteran was receiving current treatment 
for "neurosis, migraine-eye path[ology]."  This treatment 
record in no way related any of these disorders to the 
veteran's military service.  

In this case the evidence submitted since the November 1983 
Board decision that refers to the veteran's claimed 
psychiatric disorder includes:  VA medical treatment records 
from 1979 to 1984; a March 1997 VA psychiatric examination 
report; a February 1998 VA psychiatric examination report; 
and, a December 1998 VA psychiatric examination report.  The 
Board concludes that this evidence is new because it was not 
before the Board when it denied service connection for a 
psychiatric disorder in November 1983.  Although "new," 
this evidence is not "material" because it is not relevant 
or probative of the issue at hand, namely whether the veteran 
had a psychiatric disorder during active service.  

At this point the Board notes that other evidence has been 
obtained by the RO including private psychiatric treatment 
records and the veteran's service personnel records.  This 
evidence relates specifically to the PTSD claim and not to 
the more general psychiatric disorder claim.  

The VA medical treatment records reveal that the veteran was 
treated as an outpatient at a VA mental hygiene clinic from 
1979 to 1984.  Initially, the veteran had complaints of 
headaches.  Later during treatment the veteran had complaints 
of anxiety and insomnia.  However, there is no medical 
opinion in these treatment records which in any way relates 
the veteran's anxiety and insomnia to his military service.  

The March 1997 VA psychiatric examination ultimately 
diagnosed the veteran a mild anxiety disorder.  The examining 
psychiatrist's opinion was that the veteran's anxiety 
disorder was not related to his military service or to head 
injuries that he incurred during service. 

In February 1998 another VA psychiatric examination of the 
veteran was conducted.  The diagnosis was anxiety disorder 
with some mild depressive features.  This examination report 
is quite detailed and the examining psychiatrist reviewed the 
veteran medical history extensively.  The medical opinion of 
the examining psychiatrist was that the veteran's anxiety 
disorder was not related to his military service.  The 
December 1998 VA psychiatric examination report is equally 
detailed and again the opinion was that the veteran's anxiety 
disorder was not related to military service.   

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the November 1983 
Board decision is not new and material and does not provide 
the required evidentiary basis to reopen the veteran's claim.  
The Board's prior denial of service connection for a 
psychiatric disorder remains final.  See Colvin, 1 Vet. App. 
171; 38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§ 3.156 (1998).

The records submitted subsequent to the November 1983 Board 
decision merely reinforce the fact that the veteran has an 
anxiety disorder which was first diagnosed over two decades 
after he separated from service.  These records do not relate 
the disorder to his military service in any way and are not 
so significant that they must be considered in order to 
fairly decide the merits of the claim.  

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the November 1983 
Board decision is not new and material and does not provide 
the required evidentiary basis to reopen the veteran's claim.  
The Board's prior denial of service connection for a 
psychiatric disorder, other than PTSD remains final.  See 
Colvin, 1 Vet. App. 171; 38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. § 3.156 (1998).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim for a psychiatric disorder to include a 
stomach disorder but which would, if submitted, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Epps v. Brown, 9 
Vet. App. 341 (1996).  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that that new and material evidence 
has not been submitted to reopen a claim of entitlement to 
service connection for a psychiatric disorder, other than 
PTSD.

II.  Service Connection for PTSD

The veteran's claim for service connection for PTSD is well 
grounded.  In Cohen, the Court held that medical evidence of 
a general connection between PTSD and a veteran's war 
experiences was sufficient for a well grounded claim.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997) (Emphasis added).  In 
the present case evidence which satisfies this criteria has 
been submitted.  Accordingly, the Board concludes that the 
claim for service connection for PTSD in this case is a well 
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).

VA regulations specifically state that service connection for 
PTSD requires: (1) medical evidence establishing a clear 
diagnosis of the condition; (2) credible supporting evidence 
that the claimed inservice stressor actually occurred; and, 
(3) a link established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat, or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(1998).  

When the evidence is in relative equipoise as to the merits 
of the issue, then the benefit of the doubt in resolving the 
issue is to be given to the veteran.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 
3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Establishing service connection for PTSD requires (1) a 
current clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  Cohen v. Brown, 10 Vet. App. 128, 138(1997); 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); 
38 C.F.R. § 3.304(f) (1998).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
"Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (1998).

Section 1154(b) provides a factual basis 
upon which a determination can be made 
that a particular disease or injury was 
incurred or aggravated in service but not 
a basis to link etiologically the 
condition in service to the current 
condition.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996); Caluza [v. 
Brown], 7 Vet. App. [498,] 507 (1995).  
Although the provision does not establish 
service connection for a particular 
disability of a combat veteran, it aids 
the combat veteran by relaxing the 
adjudicative evidentiary requirements for 
determining what happened in service.  
See id. at 508; see also Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) 
(noting that § 1154(b) "does not create 
a statutory presumption that a combat 
veteran's alleged disease or injury is 
service-connected" but "considerably 
lightens[s] the burden of a veteran who 
seeks benefits for an allegedly 
service-connected disease or injury and 
who alleges that the disease or injury 
was incurred in, or aggravated by, combat 
service"); cf. Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994) (38 C.F.R. 
§ 3.306, derived from § 1154(b), creates 
a presumption of aggravation but "not 
service-connection, or even that the 
determination of aggravation is 
irrebuttable".).

Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The RO has obtained a complete copy of the veteran's service 
personnel records.  These records reveal that the veteran's 
military specialty was that of a "field wireman" which is 
not a combat specialty.  However, the records also reveal 
that the veteran served in Korea during the Korean War.  
Moreover, the records reveal that he was wounded in action 
and received the Purple Heart medal.  As such, the Board 
finds as fact that the veteran was engaged in combat with the 
enemy.  

The veteran has submitted medical evidence in the form of 
private psychiatric treatment records and the testimony of 
two private psychiatrist at hearings before RO hearing 
officers.  This evidence diagnoses the veteran with PTSD and 
specifically relates the disorder to the veteran's military 
service in Korea.  

In opposition to this is the evidence of the February and 
December 1998 VA psychiatric examination reports.  These 
examination reports indicate diagnoses of anxiety disorder 
and state that the veteran does not meet the criteria for a 
diagnosis of PTSD.  Both the VA and the private medical 
diagnoses provide reasoning as to why the veteran's does, or 
does not, meet the criteria for PTSD.  

As noted above, when the evidence is in relative equipoise as 
to the merits of the issue, then the benefit of the doubt in 
resolving the issue is to be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In this case the Board finds that 
the evidence is in relative equipoise.  The veteran's service 
personnel records reveal that he was wounded in action and 
received a Purple Heart.  The private medical evidence 
reveals a diagnosis of PTSD and relates it to the veteran's 
combat service.  The VA medical evidence indicates a 
diagnosis of anxiety disorder and that the veteran does not 
meet the criteria for a diagnosis of PTSD.  The Board finds 
that the evidence is in relative equipoise and as such the 
benefit of the doubt must be given to the veteran.  Therefore 
service connection is granted for post traumatic stress 
disorder.  


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection a psychiatric 
disorder other than PTSD, that benefit remains denied.

The evidence being in relative equipoise, the benefit of the 
doubt is given to the veteran, and service connection for 
post traumatic stress disorder is granted.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

